Title: To George Washington from Amelia Leigh Lloyd, 20 December 1782
From: Lloyd, Amelia Leigh
To: Washington, George


                        
                            Sir
                            Annapolis Decbr 20th 1782
                        
                        I had the pleasure of receiving a letter from You on the sixth instant with a Packet of letters from My
                            Friends in England dated August when they were all perfectly well I must now take the liberty of beging you will be so
                            good as to forward the enclosed for New York—I am much afraid you will think me very troublesome in sending letters so
                            often but must trust to Your goodness to excuse it—I beg you will present my best Compliments to Mrs Washington—I am Sir
                            Your very humble Servt
                        
                            J. Lloyd
                        
                    